Title: The American Commissioners to Jonathan Williams, Jr., with Franklin’s Proposed Substitute, 13 April 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Williams, Jonathan Jr.


  I.

Sir:
Passi: 13 April 1778
We are sorry to inform you, that the state of our funds admits of no farther expenditure without danger of bringing us into great difficulties. It is therefore our desire that you will abstain from any farther purchases, and close your Accounts for the present with as little expence as possible. We also desire to be informed when the Repair of the Arms is likely to be compleated. You judge right in not paying the 28 Louis where there is the least appearance of trick; for that would encourage a thousand more. Enclosd you have a Copy of Mercier’s agreement. We have not yet been able to discover that Mr. Deane has left among the Papers any agreement made with Mr. Monthieu by which we can settle the difference you mention. Perhaps Mr. Monthieu may have it. We wish to avoid disputes, confusion and expence. We may now expect many american vessels will come into the french ports. We hope you may get them to take the remainder of the Goods already bought on public account upon freight as is done at Bilboa. We are Sir &c.
Jonathan Williams Junr. Nantes
 
  II.

Sir,
[On or before April 13, 1778]
——— expenditure. And we expect to be well inform’d of the Necessity and Quantity of any propos’d considerable Expence, and that our Approbation should be obtain’d before the same is incurr’d and Bills drawn on us for defraying it. We have for some time expected you here agreable to your former Letters, being desirous of knowing the State of our Affairs that have been transacted by you. We hope your Health is so far restor’d, as that you may now soon be able to undertake the Journey; We are, Sir,
Mr Williams
 
Notations: To Mr Williams / Feb. 1778
